UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6489



STANTON MAURICE HOFFMAN,

                                            Plaintiff - Appellant,

          versus

LEWIS DAVIS, Correctional Lieutenant; FRANKLIN
FREEMAN, Secretary of Corrections,

                                           Defendants - Appellees.



                            No. 96-6709



STANTON MAURICE HOFFMAN,

                                            Plaintiff - Appellant,

          versus

LEWIS DAVIS, Correctional Lieutenant; FRANKLIN
FREEMAN, Secretary of Corrections,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge; Graham C. Mullen, Lacy H. Thornburg, District
Judges. (CA-94-71-MU)
Submitted:   July 25, 1996               Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


No. 96-6489 affirmed in part and dismissed in part and No. 96-6709
dismissed by unpublished per curiam opinion.


Stanton Maurice Hoffman, Appellant Pro Se. Michael F. Easley,
David L. Woodard, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 96-6709, Appellant appeals the district court's order

dismissing several claims, but denying in part the Defendants'

motion for summary judgment. Similarly, in No. 96-6489, Appellant

appeals the district court's orders denying several mundane pre-

trial motions and declining to issue a preliminary injunction. This
court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order appealed in

No. 96-6709 is neither a final order nor an appealable interlocu-

tory or collateral order. We therefore dismiss that appeal.

     In No. 96-6489, to the extent that Appellant seeks review of
the denial of his motion for a preliminary injunction, this court

has jurisdiction over that portion of the appeal. 28 U.S.C.

§ 1292(a)(1) (1988). We note, however, that Appellant failed to
make the necessary showing of a likelihood of success on the merits

to warrant a preliminary injunction. See Blackwelder Furniture Co.
v. Seilig Mfg. Co., 550 F.2d 189, 193 (4th Cir. 1977). Accordingly,

the district court did not err in denying the motion and is hereby

affirmed. As the remainder of this appeal seeks review of mundane

pretrial   motions, it is also interlocutory and is therefore

dismissed.

     We dismiss No. 96-6709 as interlocutory. In No. 96-6489, we

affirm the district court's denial of a preliminary injunction and

dismiss the remainder of the appeal. We dispense with oral argument

                                3
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                              No. 96-6489 - AFFIRMED IN PART,
                                              DISMISSED IN PART
                              No. 96-6709 - DISMISSED




                                4